Exhibit PIGGYBACK REGISTRATION RIGHTS AGREEMENT THIS PIGGYBACK REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of the same date as the Warrant to which it is attached as Exhibit 1, is made by and between FOCUS ENHANCEMENTS, INC., a Delaware corporation, with headquarters located at 1370 Dell Avenue, Campbell, California 95008 (the “Company”), and Marketing By Design (“Consultant”). W I T N E S S E T H: WHEREAS, the Company has agreed to issue the Warrant to the Consultant in connection with the performance of certain services, and the Warrant may be exercised for the purchase of shares of Common Stock (the “Warrant Shares”) upon certainterms and conditions; and WHEREAS, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, (the “1933 Act”) with respect to the Warrant. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Holder hereby agree as follows: 1.
